t c summary opinion united_states tax_court darrell d reed petitioner v commissioner of internal revenue respondent docket no 4718-99s filed date darrel d reed pro_se a gary begun for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue respondent determined deficiencies in petitioner’s federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to head_of_household status and whether petitioner is entitled to earned_income credits adjustments to the standard_deduction are computational and will be resolved by the court’s holding on the issues in this case some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner lived in detroit michigan petitioner lived in a 3-bedroom apartment during and during these years petitioner assisted as needed a number of individuals with food clothing and shelter petitioner was employed as a computer operator by first independence national bank of detroit during the years at issue during and petitioner was in a relationship with thomasina hunter ms hunter ms hunter and petitioner were never married although ms hunter did not live with petitioner petitioner alleges that ms hunter’s daughters from a prior relationship shalethia hunter and shanae hunter collectively the children resided with him during the years at issue at all times relevant the children were minors although it appears that ms hunter had full custody of the children there is scant evidence in the record as to her employment history during the years at issue according to petitioner ms hunter received public assistance during these years ms hunter had a total of five children including shalethia and shanae although the record is unclear as to the other children’s residence during the years at issue petitioner testified that the children lived with him from through the spring of when his relationship with ms hunter ended petitioner paid for the children’s school supplies and some clothes however other relatives also assisted in purchasing their clothing petitioner took the children to school and on occasion sean elms mr elms watched them after school if petitioner worked during the afternoons petitioner further testified that he did not receive any monetary contributions from ms hunter for the children’s support mr elms a close family friend also resided with petitioner during the years at issue petitioner claimed mr elms as a step-brother although the record is clear that there is no legal relation between petitioner and mr elms mr elms was not employed during the years at issue and petitioner provided some financial support for mr elms primarily in the form of food and shelter mr elms did not receive public assistance during the years at issue petitioner did not provide the court with documentation of the amounts paid to substantiate the support provided to the children and mr elms petitioner testified that all my records for expenses were destroyed ina disaster in ‘98 however the parties have stipulated that petitioner paid dollar_figure and dollar_figure in rent for and respectively on petitioner’s respective and federal_income_tax returns he claimed dependency_exemption deductions for the children and mr elms head_of_household filing_status and earned_income credits for each year respondent disallowed the dependency_exemption deductions because petitioner failed to establish that he was entitled to the exemptions as a result of the disallowance respondent further determined that petitioner’s filing_status was single not head_of_household and also disallowed the earned_income credits dependency_exemption sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer as relevant here a dependent is defined in sec_152 as an individual over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer in order to prevail petitioner must show by competent evidence the total support provided for each individual claimed and that he provided more than half of such total support the amount of total support may be reasonably inferred from competent evidence see 46_tc_515 however where the amount of total support of an individual during the taxable_year is not shown and cannot be reasonably inferred from competent evidence then it is not possible to conclude that the taxpayer has contributed more than one-half see 56_tc_512 31_tc_1252 the record based solely on petitioner’s claimed contributions is incomplete petitioner did not present evidence to reconstruct the dollar amount of the total support for the individuals claimed for the years at issue total support includes inter alia the cost of food clothing education household utilities or home repair expenses necessary to maintain the household in and see smith v commissioner tcmemo_1997_544 sec_1_152-1 income_tax regs although petitioner claims that his records were destroyed in a disaster in ‘ he has not provided any details of such disaster or what records were destroyed which could substantiate his expenses we find petitioner’s testimony vague incomplete and self-serving it is well settled that we are not required to accept a taxpayer’s self-serving testimony in the absence of corroborating evidence see 99_tc_202 furthermore it is reasonable to infer that ms hunter may have contributed a modicum amount to the support of her children ms hunter received public assistance during the years in issue and without these amounts or additional_amounts she may have received from her extended family we are unable to determine the total support available to the children by all able parties ms hunter did not testify at trial by failing to establish the total amount of support provided to the children from all sources including ms hunter’s public assistance we are unable to conclude that petitioner provided more than one-half of the children’s total support during the years in issue furthermore as to mr elms there is no corroborating evidence to substantiate petitioner’s claimed dependency_deduction therefore we hold that petitioner is not entitled to sec_151 dependency_exemption deductions for the and tax years respondent is sustained on this issue head_of_household status according to the relevant part of sec_2 an individual shall be considered a head_of_household if such individual is not married at the close of the taxable_year and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of an individual who is a dependent of the taxpayer if the taxpayer is entitled to a deduction of the taxable_year for such person under sec_151 because we held above that petitioner is not entitled to a deduction for the children under the provisions of sec_151 and sec_152 petitioner is not entitled to head_of_household status - therefore respondent is sustained on this issue brarned income credit the relevant parts of sec_32 provide that an individual is eligible for the earned_income_credit if the individual has a qualifying_child a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement see sec_32 under the relationship_test the qualifying_child must be a son or daughter a stepson or stepdaughter or a foster_child of the taxpayer see sec_32 a on his returns petitioner claimed the children as stepdaughters we disagree with petitioner’s characterization petitioner was never married to the children’s mother nor was he ever recognized as their legal guardian to be considered an eligible_foster_child petitioner must a taxpayer will not be considered to be a head_of_household by reason of an individual who would not be a dependent for the taxable_year but for sec_152 see sec_2 b thus even if we had held that petitioner is entitled to dependency_exemption deductions for mr elms petitioner would still not gqualify as a head_of_household show that he cared for each child as his own child and that each child had the same principal_place_of_abode as petitioner for the entire taxable_year see sec_32 b petitioner has failed to offer any evidence showing that his residence was the principal_place_of_abode for the children other than his self-serving testimony he did not have legal custody of the children nor did he offer any documentation corroborating that they lived in his household during any part of the years in issue this court has previously recognized that the language of sec_32 shows congress’ intent for the earned_income_credit to be offered only to parents actually caring for children see smith v commissioner supra accordingly we find that the children were not the foster children of petitioner because petitioner has failed to meet the relationship_test under sec_32 it is not necessary to analyze the age or identity factors of sec_32 respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
